                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


TOMMY FARR #292839,
              Plaintiff,                             No. 18-11092
v.                                                   District Judge Stephen J. Murphy
                                                     Magistrate Judge R. Steven Whalen
O.T. WINN, ET AL.,
              Defendants.
                                          /

                                           ORDER
       Plaintiff, a pro se prison inmate in this civil rights action brought under 42 U.S.C.

§1983, has filed a motion for appointment of counsel [ECF No. 25].
       Unlike criminal cases, there is no constitutional or statutory right to the appointment
of counsel in civil cases. Rather, the Court requests members of the bar to assist in

appropriate cases. In Lavado v. Keohane, 992 F.2d 601, 605-606 (6th Cir. 1993), the Sixth
Circuit noted that “[a]ppointment of counsel in a civil case is not a constitutional right. It is

a privilege that is justified only by exceptional circumstances.” (Internal quotations and

citations omitted).

       It is the practice of this Court to defer any attempt to obtain counsel for pro se civil
rights Plaintiffs until after motions to dismiss or motions for summary judgment have been
denied. While it is true that a motion for summary judgment on the basis of exhaustion has

already been denied as to two Defendants, the deadline for dispositive motions pertaining
to the merits of Plaintiff’s claims is currently set for November 3, 2019.           Therefore,
Plaintiff’s motion to appoint counsel is premature. If Plaintiff’s claims ultimately survive

any future dispositive motions, he may renew his motion for appointment of counsel at that

                                               -1-
time.
        Accordingly, Plaintiff’s motion to appoint counsel [ECF No. 25] is DENIED

WITHOUT PREJUDICE.



        IT IS SO ORDERED.


Dated: October 6, 2019                     s/R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE




                              CERTIFICATE OF SERVICE
       I hereby certify on October 6, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to the following non-
registered ECF participants October 6, 2019.

                                                    s/Carolyn M. Ciesla
                                                    Case Manager for the
                                                    Honorable R. Steven Whalen




                                              -2-
